Citation Nr: 1442068	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-13 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scar, residual of right ankle shrapnel wound.
 
2.  Entitlement to a rating in excess of 10 percent for scar, residual of right thigh shrapnel wound.
 
3.  Entitlement to a rating in excess of 10 percent for scar, residual of left thigh shrapnel wound.
 
4.  Entitlement to a rating in excess of 10 percent for scar, residual of left buttock shrapnel wound.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from November 1986 to December 1990. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 RO decision.  In October 2012, the Board remanded the issues reflected on the title page for further evidentiary development.  Although such development was not fully accomplished, for the reasons explained below, the appeal has been returned to the Board for final disposition.

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

Since April 2010, the Veteran has been in receipt of a 100 percent schedular combined disability rating for residuals of injuries incurred when he was injured in a bomb explosion in Panama.


FINDING OF FACT

The Veteran indicated that he did not wish to report for a VA examination for the purpose of evaluating his scars, and that he did not wish to pursue the claims.  


CONCLUSION OF LAW

Higher disability ratings for the Veteran's shell fragment wound scars affecting his right ankle, right thigh, left thigh, and left buttock are denied.  38 U.S.C.A. §§ 501, 5107 (West 2002); 38 C.F.R. §§ 3.158, 3.655 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the October 2012 remand, the Board observed that although the Veteran was contending the impairment related to shrapnel wound scars of his right ankle, right thigh, left thigh, and left buttock, had worsened; he had not been afforded a VA examination of these scars since January 2008.  Therefore, the Board ordered another examination of these areas prior to further appellate review.  

Review of the Veteran's claims file shows that several mishaps occurred with the scheduling of the examination.  In January 2014, a cardiology examination was accomplished.  Also in January 2014, a skin diseases examination, rather than a scars examination was accomplished.  Fortunately, the Veteran does not have any cardiovascular disability or any skin diseases.  When the VA attempted to schedule a scars examination, the Veteran indicated that he did not wish to attend another examination and that he "did not want this claim."  

Where evidence requested in connection with a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158.  Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).

As set forth above, the Veteran indicated he did not wish to attend an examination for the purpose of ascertaining the current impairment related to his service-connected shrapnel wound scars.  He also indicated he is not interested in pursuing these claims.

Upon consideration, the Board finds that the criteria for an affirmative, formal withdrawal of the appeal by the Veteran have not been met.  Governing regulation defining withdrawal requires that a withdrawal must be in writing and signed by the Veteran.  38 C.F.R. § 20.204.  Although the Veteran's statement about not wanting these claims anymore could be construed as a withdrawal of his appeals, the Board holds that his statement was too vague for this purpose.  Also, because he made the statement on the phone with a VA hospital scheduler, it was not in writing and was not signed.

When entitlement to an increased rating cannot be established without a VA examination, and a claimant, without good cause, fails to report for such examination, the claim shall be denied.  38 C.F.R. § 3.655.  In this case, an examination was needed to properly adjudicate entitlement to increased ratings for the Veteran's scar residuals.  The criteria for a denial based on application of 38 C.F.R. § 3.655 have been met regarding the Veteran's increased rating claims and the claims could be denied pursuant to the operative regulation.  38 C.F.R. § 3.655.

In this case, the Veteran did not technically fail to report for a scheduled examination; rather he notified the scheduler that he did not intend to report.  Therefore the Board holds that the proper legal posture for the Veteran's actions in this claim fall somewhere in between failing to report, governed by 38 C.F.R. § 3.655, and abandonment, governed by 38 C.F.R. § 3.158.  The application of either of these provisions yields the same result; that the appeals must be denied.    













Continued on next page



ORDER

A disability rating in excess of 10 percent for scar, residual of right ankle shrapnel wound is denied.
 
A disability rating in excess of 10 percent for scar, residual of right thigh shrapnel wound is denied.
 
A disability rating in excess of 10 percent for scar, residual of left thigh shrapnel wound is denied.
 
A disability rating in excess of 10 percent for scar, residual of left buttock shrapnel wound is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


